Edwards, J.:
The undisputed facts in this case are, that on April 14, 1898, the plaintiff leased to the defendant certain premises in Elmira, N. Y,, for one year from May 1, 1898, at fifteen dollars a month, payable monthly in advance. All the negotiations were made by the defendant with the plaintiff’s husband who, by the authority of the plaintiff, signed the‘lease in the plaintiff’s name. The rent was paid monthly by the defendant to the plaintiff’s husband who paid the same to the plaintiff. In"the month of April, 1899, before the lease expired, the defendant stated to the plaintiff’s husband that the defendant had decided to discontinue the business of its agency in Elmira, and that after the expiration of the lease it would rent the premises from month to month so long-as it stayed. To this the husband consented and the defendant continued in possession, paid the rent for the months of May,'June and July to the husband who paid it to- his wife, and on July 8, 1899, the defendant quit the premises and removed its property therefrom.
The plaintiff testified that she never directed her husband to make a' new contract and did not know that there had been any modification; Her husband was dead when she commenced the action!.
. The action was brought to recover for nine months’ rent from August 1, 1899, and the jury rendered a verdict for the plaintiff.
I think the .court erred in denying the request of the defendant’s counsel, made at the close of the testimony, that the court direct a verdict for .the defendant. The plaintiff having clothed her husband with authority to lease the premises and to collect the rent therefor,the defendant had a right, in the- absence of any notice of revocation of such authority, to presume that the agency continued and extended to the making of the new lease. She- is estopped from denying that the authority on which she induced the defendant to act was real authority. (Bodine v. Killeen, 53 N. Y. 93 ; Dillaye *105v. Beer, 3 T. & C. 218; Babin v. Ensley, 14 App. Div. 548 ; Cosmopolitan Range Co. v. Midland R. T. Co., 44 id. 467.)
The judgment and order should be reversed and a new trial granted, with costs.
All concurred.
Judgment and order reversed on the law and the facts and new trial granted, with costs to appellant to abide the event.